Citation Nr: 1413482	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-35 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to evaluation in excess of 10 percent for the service-connected right knee patellofemoral syndrome, to include propriety of a reduction from 20 percent disabling effective from May 6, 2009.

2.  Entitlement to evaluation in excess of 10 percent for the service-connected left knee patellofemoral syndrome, to include propriety of a reduction from 20 percent disabling effective from May 6, 2009.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Mr. DH, his nephew


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to March 1977 and from March 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa that in relevant part reduced the disability evaluations for the service-connected right and left knee disabilities from 20 percent to 10 percent, effective from May 9, 2009, and also denied entitlement to a TDIU.

In June 2012 the Veteran and his nephew testified before the undersigned Veterans Law Judge in a hearing at the RO ("Travel Board" hearing).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  As of the May 6, 2009 reduction, the 20 percent disability evaluations for the service-connected right and left knee disabilities had not been in effect for five or more years. 

2.  Before and after May 6, 2009, the Veteran's disabilities of the right and left knees were manifested by flexion better than 60 degrees and extension to 0 degrees, with pain on motion.

3.  The Veteran's service-connected disabilities do not render him unable to obtain and maintain gainful employment consistent with his education, training and work experience.


CONCLUSIONS OF LAW

1.  The reduction in evaluation from 20 percent to 10 percent for the service-connected patellofemoral syndrome right knee effective from May 6, 2009, was proper, and the criteria for an evaluation higher than 10 percent from that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 5260, 5261 (2013).

2.  The reduction in evaluation from 20 percent to 10 percent for the service-connected left knee disability effective from May 6, 2009 was proper, and the criteria for an evaluation higher than 10 percent from that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 5260, 5261 (2013).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Here, appropriate VCAA notice was provided in February and September 2009 with respect to the claim for increased rating and TDIU.  The Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The record also reflects that service treatment records (STRs), disability records from the Social Security Administration (SSA), and available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations in regard to the disabilities and issues on appeal, most recently in November 2011.  The Veteran's records concerning his vocational rehabilitation claim have also been associated with the claims file, and he submitted the records of his recent physical therapy.  

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran and he testified as to the severity of his knee disabilities and the impact his conditions have on his employability.  Additionally, the Veteran volunteered his relevant treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  In addition, the Board held the record open for 60 days to permit the Veteran to submit additional treatment records, which were received the following month.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Patellofemoral Syndrome

Historically, service connection for bilateral patellofemoral syndrome was established by a September 2002 rating decision.  A 10 percent rating was assigned for each knee effective from June 2002.  An August 2007 rating decision increased the evaluation for each knee to 20 percent, effective January 25, 2006.  A June 2009 rating decision increased the rating for a scar of the left foot, and reduced the evaluation for each knee disability from 20 percent to 10 percent, all effective May 6, 2009.  As the combined rating remained at 70 percent, only contemporaneous due process was provided. 

Where a reduction in the evaluation of a service-connected disability or employability status is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons; the beneficiary must be notified at his or her last address of record of the action contemplated and furnished detailed reasons therefor and must be given 60 days for the presentation of new evidence to show that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).

However, the notice provisions of 38 C.F.R. § 3.105(e) as cited above do not apply if the rating reduction does not reduce the veteran's compensation.  In this regard, that provision applies only when a reduction in evaluation results in a reduction or discontinuance of compensation payments currently being made.   \In this case, the Veteran's combined rating for all service-connected disabilities remained unchanged at 70 percent, so the notice provisions do not apply.  Rather, the Veteran received appropriate contemporaneous due process notice in the June 2009 notification letter associated with the June 2009 rating decision reducing the evaluations assigned for the Veteran's knee disabilities.  Accordingly, the due process procedures for the rating reduction were followed.

Turning to the question of whether the reduction was proper, a rating that has been in effect for five years or more may not be reduced on the basis of only one examination, in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a).  Additionally, in cases where a rating has been in effect for five or more years, though material improvement in the physical or mental condition is clearly reflected, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life.  Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  

The five-year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413, 419 (1995).  In this case, the ratings for both knee disabilities had been in effect since January 25, 2006, less than five years prior to the reduction action.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) do not apply.

The United States Court of Appeals for Veterans Claims (Court) has noted, however, that 38 C.F.R. §§ 4.2 and 4.10 apply generally to all rating reductions and that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  See Brown, 5 Vet. App. at 420-22; see also 38 C.F.R. § 4.1, 4.2, 4.13; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness 
of the examination or in descriptive terms, when viewed in relation to the prior disability history.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013). Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral patellofemoral syndrome is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5260 for the right knee and Diagnostic Code 5099-5261 for the left knee.  

Limitation of flexion of a leg is rated under Diagnostic Code 5260.  A rating of 0 percent is assigned for flexion is limited to 60 degrees; a rating of 10 percent is assigned for flexion limited to 45 degrees; a rating of 20 percent is assigned for flexion limited to 30 degrees; and, a rating of 30 percent is assigned for flexion is limited to 15 degrees.  38 C.F.R. § 4.71a

Limitation of extension of a leg is rated under Diagnostic Code 5261.  A rating of 0 percent is assigned for extension limited to 5 degrees; a rating of 10 percent is assigned for limitation of extension to 10 degrees; a rating of 20 percent is assigned for extension limited to 15 degrees; a rating of 30 percent is assigned for extension limited to 20 degrees; a rating of 40 percent is assigned for extension limited to 30 degrees; and, a rating of 50 percent is assigned for extension limited to 45 degrees.  

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As noted above, in the August 2007 rating decision, the RO increased the evaluation for each knee to 20 percent effective January 25, 2006.  At the time 
of the increased rating, the evidence included VA treatment records and an April 2007 VA examination.  

A VA physical therapy (PT) note dated in March 2007 states the Veteran complained of increased pain in the right knee and of difficulty with walking, negotiating steps and bending his knee.  Aquatic therapy was of some benefit.  The Veteran endorsed using a cane for ambulation.  He described his current pain level as 8/10 on average but 10/10 at worst with increased use.  The Veteran was observed to walk into the clinic without a limp, without assistive devices and without apparent distress.  The knee had obvious genu valgus/varus but swelling was difficult to determine.  The knee was painful to palpation and crepitus was noted with bilateral knee flexion.  Active range of motion (AROM) was 0-90 degrees for the right knee and 0-100 degrees for the left knee with pain to all motions in the right.  Strength to flexion was 4+/5 bilaterally; strength to extension was 4/5 in the right and 4+/5 in the left.  Stability testing showed no instability.     

The Veteran had a VA examination in April 2007 in which he complained of bilateral knee pain, right worse than left.  The baseline pain was 5-6/10 in the right knee and 3-4/10 in the left, which increased fairly quickly to 10/10 with use (negotiating stairs or walking more than one block).  He described significant popping in the right knee with motion and endorsed wearing braces on both knees; he also endorsed taking strong narcotic medication for knee pain.  Physical examination showed ROM of 0-100 degrees in the right knee and 10-110 degrees in the left with remarkable crepitus bilaterally.  Neither knee showed evidence of varus or valgus instability.  The examiner's assessment was bilateral knee pain with decreased ROM.

The Veteran called the VA primary care clinic (PCC) in November 2007 to complain that his right knee appeared to be hyperextending and that it was swollen and painful to walk on.  X-ray showed an impression of stable small anterior joint effusion and no current fracture or dislocation.  The clinician advised the Veteran to wear his brace as prescribed.

In December 2007 the Veteran contacted the VA PCC to complain of continued swelling in the knee; he also stated he could not bend the knee.  Pain medication provided minimal relief.  Clinical examination confirmed warmth and tenderness in the right knee.  The clinical impression was possible recurrent gout.

The Veteran had a VA orthopedic clinic consult in January 2008 for evaluation of right knee pain that began two months previously and was associated with rising from a seated position.  The Veteran complained he could no longer reciprocate stairs due to the increased pain.  Examination of the right knee showed ROM of 
1 to 110 degrees with significant pain with deep flexion.  There was moderate effusion; strength was 5/5 and there was no instability.  X-ray was remarkable only for small anterior joint effusion, unchanged.  The clinical impression was right knee pain with subjective/objective findings suggestive of meniscal pathology.  The treatment plan was to perform magnetic resonance imaging (MRI) to evaluate for meniscus tear.  

The Veteran presented to the VA orthopedic clinic in March 2008 to follow up treatment for right knee pain.  The clinician reviewed recent MRI findings that showed a tear in the lateral meniscus anterior horn and truncation of the medial meniscus as well as full-thickness cartilage loss of patella.  Clinical observations (ROM, stability, etc.) were as previously.  The clinical assessment was right knee pain most likely due to patellofemoral osteoarthritis with possible contribution of meniscus tear.

The Veteran's request for an increased rating was received in April 2008.  

The Veteran had a VA examination of the right knee in August 2008 in which he complained of problems especially when using stairs.  His baseline pain level in the knee was 5/10, but increased to at least 8/10 when using stairs.  The Veteran endorsed using a cane due to left ankle problems and also endorsed a history of gout.  The Veteran was limited to standing not more than 15-30 minutes and walking not more than a few yards.  The Veteran was noted to walk with an antalgic gait.  AROM was 0-110 degrees (passive to 112 degrees) with no loss of ROM 
by DeLuca criteria times three.  The diagnostic impression was right knee chondromalacia with lateral meniscus tear.  The examiner stated there was no occupational impairment since the Veteran was not employed.  Impairment of activities of daily living (ADLs) due to the right knee was as follows: prevents sports; severe impairment of exercise; moderate impairment of chores and recreation; mild impairment of shopping and traveling; and, no impairment of other ADLs (feeding, dressing, bathing, bathing, toileting or grooming).  

The Veteran had a VA general medical examination on May 6, 2009, in which he complained of bilateral knee problems although the right was worse than the left.  The right knee would give out, lock up and swell, with numbness and pain.  The right knee had constant pain of 3-4/10 flaring to 5/10 with over-use; the left knee had intermittent pain 1-2/10.  Both knees were aggravated by walking, bending or prolonged sitting and were relieved by heat and massage.  Physical examination showed normal muscle strength in the lower extremities.  Both knees were tender but neither knee was unstable; the right knee had positive meniscal signs.  ROM was 0-120 degrees in the right and 0-115 degrees in the left, both pain-free and negative DeLuca.  The examiner diagnosed right knee meniscal tears and chondromalacia patella and patellofemoral syndrome of both knees.  Impairment 
of ADLs was as follows: prevents recreation; severe impairment of exercise; moderate impairment of chores and shopping; no impairment of other ADLs (traveling, feeding, dressing, bathing, bathing, toileting, grooming or driving).  

The Veteran had a VA orthopedic consult in July 2010 due to complaint of anterior right knee pain, constant in nature but worse when climbing stairs or rising from a seat.  He did not describe and catching or clicking sensations.  He reported a history of a meniscus tear several years previously that had been repaired at a facility outside VA; he reported MRI had shown a meniscus tear and that arthroscopy was planned.  The clinician noted, however, that the Veteran's current complaint did not correlate with a tear.  The Veteran reported wearing a knee brace most of the time although he was not wearing one on that day.  The Veteran reported taking prescription pain medication for ankle pain.  He described no feelings of instability or acute injury.  Examination of the right lower extremity showed intact sensation.  The knee was not tender to palpation.  ROM was 0-110 degrees, with some crepitus.  The knee was stable to varus and valgus stressing.  There was significant anterior knee pain during examination.  Anterior and posterior cruciate ligaments appeared to be intact.  The clinical impression was right knee pain with history of meniscus but no signs or symptoms of current meniscus pathology.  

The Veteran had a VA examination in November 2011.  The examiner noted the Veteran was on prescription methadone for right knee pain.  The Veteran complained of pain in both knees, constant for the past two months and intermittent before then; he endorsed current pain, stiffness, swelling and limited motion.  The Veteran stated he would wrap the knees or use a knee brace as necessary; he also reported that orthopedic surgeons were reluctant to operate on the meniscus again.

Physical examination showed the Veteran to walk with an antalgic gait favoring the left side.  No abnormality of the muscles was seen.  The knees were tender to palpation bilaterally, and the right knee was tender with passive motion of the patella.  Bilateral crepitus was noted, right worse than left.  ROM was 0-112 degrees for the right knee and 0-110 degrees for the left, with no objective evidence of pain, to include with repetitive motion.  Both knees were stable.  X-rays of the knees showed mild degenerative changes, left slightly more prominent than right.  The examiner's diagnosis was gouty arthritis and residual of right knee lateral meniscus tear and partial medial meniscectomy.  The examiner stated the disability caused no occupational impairment and no impairment of ADLs.  The examiner stated in support of her opinion that the etiology of the bilateral knee condition is most attributable to sustained morbid obesity, gout and the natural history of those processes; there was no apparent acceleration of this process by service-connected conditions.

Treatment records from Plaza Physical Therapy show the Veteran presented in May 2012 complaining of bilateral knee pain with functional difficulty in ascending or descending stairs, rising from a chair and walking community distances.  He endorsed using a cane 90 percent of the time to help with pain and weakness.  He reported a sensation the knees would give out on him and that recent X-rays had shown DJD.  He rated his right knee pain as 8/10 at rest and 10/10 at worst; left knee pain was 7/10 at rest and 9/10 at worst.  The Veteran was observed to walk with a cane and to perform sit-to-stand transfers in a guarded and antalgic manner with decreased weightbearing and flexion in the right lower extremity.  No edema or erythema was seen in the knees.  Patellar mobility was good and without pain although there was tenderness on the joint lines.  AROM of the left knee was 0-120 degrees; AROM of the right knee was 0-95 degrees and limited by pain.  There was no instability.  The clinical assessment was knee pain, decreased strength and decreased ROM secondary to degenerative joint disease (DJD); subjective findings suggested a meniscal tear but this could not be confirmed.
    
The Veteran testified before the Board in June 2012 that he has DJD in both knees but only the right knee is actually painful.  He stated he has knee braces for both knees, but these do not help.  Due to his knees, ankle and hip problems he is unable to walk long distances or climb stairs, and in fact seldom leaves his house.  He currently takes methadone for pain; he has received cortisone shots in the past but these did not help.

Review of the evidence above shows that at the time of the award of the higher 20 percent rating in the August 2007 rating decision, the Veteran's ROM was at worst 0-90 degrees in the right knee and 10-100 degrees in the left knee.  However, on the May 6, 2009 VA examination that served as the basis for the rating reduction, range of motion was 0 to 120 degrees in the right knee and 0 to 115 degrees in the left knee, both pain-free and negative for DeLuca factors.  Thereafter, VA examination in 2011 showed range of motion of 0 to 112 degrees on the right and 0 to 110 degrees on the left.  Similarly, a VA orthopedic consult in July 2010 showed range of motion of the right knee of 0 to 110 degrees.  Private physical therapy records from 2012 showed range of motion of the left knee of 0 to 120 degrees and 0 to 95 degrees in the right knee.  Thus, while the Veteran has expressed similar subjective and functional complaints since the award of the 20 percent ratings for each knee effective in January 2006, objectively, his range of motion improved as shown on the May 6, 2009 VA examination.  Moreover, such improvement continued to be shown in the medical records thereafter, with range of motion greater than that shown on the 2007 rating awarding the increased rating.  Thus, improvement under the ordinary conditions of life has been shown, and the rating reduction was proper.  See Brown, supra.

Moreover, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for his service connected patellofemoral syndrome of both knees.   The Veteran filed his claim for an increased rating in April 2008.  During the course of his claim, his range of extension has been full in both knees, even considering the complaints of pain and functional impairment.  Likewise, his flexion has been limited to 95 degrees at worst, even considering complaints of pain and functional impairment.  Thus, during the course of the claim, extension is not limited, nor does his limitation of flexion rise to a compensable level.  Accordingly, evaluations in excess of 20 percent prior to May 6, 2009 and in excess of 10 percent thereafter are not warranted under Diagnostic Codes 5260 or 5261 at any time during the period on appeal.  Furthermore, as neither flexion nor extension has risen to a compensable level during the course of the appeal, entitlement to separate ratings for flexion and extension is not warranted.  See VAOPGCPREC 9-2004 (69 FR 59988 (2004)).

The Board has also considered whether a higher or separate rating could be assigned under other diagnostic codes.  However, the service connected disabilities, patellofemoral syndrome, is most appropriately evaluated based on range of motion.  Although he is noted to have had a meniscal tear in his right knee, this disability was not present at the time of the grant of service connection for patellofemoral syndrome.  Such was not identified until 2008, many years later.  Moreover, the 2011 VA examiner noted the Veteran's complaints were not related to his service connected disabilities.  38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability for evaluating the service-connected disability is to be avoided).  Accordingly, there are no diagnostic codes other than those for evaluating limitation of motion that would support a higher or separate rating for the service connected patellofemoral syndrome.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993).

After considering the lay and medical evidence of record, the Board concludes 
that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his service connected patellofemoral syndrome of both knees.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for ratings in excess of 20 percent prior to May 6, 2009 and in excess of 10 percent thereafter. 

The Board has considered whether the Veteran's disabilities on appeal present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  In this case, the manifestations of the service-connected bilateral knee disabilities are specifically contemplated by the schedular criteria and consideration of 38 C.F.R. § 4.40, 4.45 and 4.59.  The rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Indeed, his range of motion during the course of the claim was at a noncompensable rate under Diagnostic Codes 5260 and 5261.  Thus, his disability picture is contemplated by the rating schedule and the assigned schedular evaluations are adequate.  Referral for extraschedular consideration is accordingly not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Based on the evidence and analysis above the Board finds the RO properly reduced the disability rating from 20 percent to 10 percent effective from May 6, 2009, 
and that the criteria for higher evaluations before or since that date are not met.  Accordingly, the claims must be denied.

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

Rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  

Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran has the following service-connected disabilities: left ankle disability, rated as 40 percent disabling; scars of the left foot and ankle, rated as 0 percent disabling prior to May 6, 2009, and as 20 percent disabling from that date; and, right and left knee disabilities, each rated as 20 percent disabling prior to May 6, 2009, and as 10 percent disabling from that date.  The Veteran's combined evaluation for service-connected disabilities is 70 percent.  He accordingly meets the schedular threshold for a TDIU under 38 C.F.R. § 4.16(a).

The Board issued a decision on April 25, 2007, that denied entitlement to a TDIU.  In his present formal claim for TDIU, received in March 2009, the Veteran asserted he had last worked in 2001 and that he had to leave that job due to left ankle surgery.  He reported having received a GED degree, and that he had additional training in auto computer aided design.  An earlier application for TDIU noted the Veteran had additional training in drafting as well and an architectural residential diploma.

Review of the Veteran's SSA disability file shows that he was awarded SSA disability benefits in December 1994 (effective since April 1993) for obstructive sleep apnea, a back impairment and a left ankle impairment, all of which prevented him from performing all sustained work activity.  In December 1997 disability benefits were continued for obesity and other hyperalimentation (primary diagnosis) and for hypertensive vascular disease (secondary diagnosis).  In June 2002 disability benefits were continued for status post left ankle fusion (primary diagnosis) and obesity and other hyperalimentation (secondary diagnosis).  The SSA determinations assert that the Veteran had an eighth grade education, that he was unable to perform his past relevant work and that he had no transferable skills to perform work within his residual functional capacity; he was accordingly under a disability as defined by the Social Security Act and Regulations.

The Veteran had a VA general medical examination in May 2009 in which he reported having gone to school for computer drafting.  After 2000 he worked as a draftsman, including drafting plans for schools.  He had to take time off for ankle surgery in the fall of 2000 and thereafter was laid off when he tried to return to work.  He could not be hired by any other firm because he had to take time off for ankle problems, including repeated surgery.  Examination showed the ankle to be currently fused and immobile.  The examiner noted significant current disabilities in the form of left ankle and right knee disorders, surgery scars, poorly-controlled diabetes mellitus, long history of morbid obesity and hypertension.

In regard to employability, the examiner stated the Veteran would be restricted to sedentary activity due to his (service-connected) left ankle disability with associated arthritis and chronic pain; the occupational impairment posed by the service-connected knee disorder was similar but less severe.  The Veteran's ability to lift and carry was very minimal.  The Veteran required a cane for ambulation, so he should be expected to walk only short distances (such as to and from his work station) and he would need access to handicap parking.  The Veteran should be allowed to get up and walk around as needed for the sake of comfort, and absolutely no squatting or stooping.  Due to narcotic pain medication the Veteran should not engage in safety-sensitive work.  The nonservice-connected morbid obesity and mechanical back pain caused some additional occupational impairment, but the nonservice-connected hypertension and diabetes mellitus did not.  In sum, the examiner concluded that an average person with this Veteran's condition should be able to be gainfully employed in a sedentary occupation.

VA Vocational Rehabilitation notes show the Veteran applied in May 2002; he reported at the time that he had to quit his previous computer-assisted design (CAD) drafting job due to ankle pain that made it hard to stand for long periods.  He also reported problems keeping his blood pressure and diabetes under control and that he had been looking for work but nobody had contacted him.  In December 2003 he reported he had been in a bad car accident and had not been able to look for employment.  In February 2004 he complained of transportation problems that made it difficult to search for jobs.  In July 2005 he was apparently provided a computer by VA to further his job training.  Thereafter, the Veteran reported in September 2010 that his knee and ankle disabilities made him unable to perform jobs that required prolonged standing, walking or physical labor; he had past training in CAD but did not have the computer software needed for the job, and he was unsure if his knowledge was still up-to-date to work in that field.  The Veteran was encouraged to look for work in the CAD field, but he expressed more interest in pursuing commercial driver license (CDL) training and occupation.  In October-November 2010 the Veteran complained he was unable to pursue either CAD or CDL training due to transportation problems.  In January 2011 he stated he could not begin training due to problems relating to illness in the family.  In March 2011 the Veteran stated he was still interested in a CDL program, but in May 2011 he stated he was now interested in photography.  In June 2011 an occupational counselor told the Veteran that photography was not an acceptable career and that he would be better served by updating his existing CAD skills; the Veteran complained that he could not pursue available CAD training because he lacked transportation.   Thereafter, in June 2011 he withdrew his application for Vocational Rehabilitation.
     
The Veteran had a VA general medical examination in November 2011, performed by a physician who reviewed the claims file and noted the Veteran's medical history in detail.  The examination report addressed the current severity of the Veteran's service-connected disabilities (bilateral knees, left ankle and scars) as well as his various nonservice-connected disorders.  The examiner noted the Veteran had last worked in March 2002.  The examiner stated the left ankle disability would cause occupational impairment due to decreased mobility, lack of stamina and pain.  As noted above, the examiner stated the bilateral knee disability would cause no occupational impairment, and she also stated the service-connected scars would not cause any occupational impairment.  As rationale, the examiner stated that although the Veteran had a significant sports-related left ankle injury, and had undergone subsequent ankle fusion with the anticipated scarring and limitation of motion, there was essentially no residual impairment of his ability to engage in gainful employment not requiring high-impact activity.  Given that the Veteran has a reported degree in drafting and drafting experience, he would be able to engage in employment in this or essentially any other gainful sedentary position.  Even taking into account the Veteran's nonservice-connected medical conditions, and despite the fact that numerous serious chronic medical conditions are poorly controlled, there is no medical reason why he should not be able to obtain and maintain gainful employment.  The clinician cited her own clinical experience and also cited the American Medical Association (AMA) Physician Guide to Return to Work, 2005.

The file contains a lay statement from Mr. AB, dated in June 2012, asserting from personal observation that the Veteran has difficulty getting around due to his ankles, knees and hips.  The Veteran would love to work but on some days he is unable to leave his apartment due to pain.

The Veteran testified before the Board in June 2012 that he had been working in CAD and as a truck driver for his firm, but when he came back from ankle surgery he was let go because he was deemed to be a liability.  He alleged that he tried to find work thereafter but could not get hired and that VA vocational rehabilitation had tried to push him to become a truck driver but he would not be able to climb in or out of a vehicle or use the clutch and brake of a truck.  Also, he could not be a truck driver due to his prescription pain medications.  The Veteran stated that he was kicked out of school in the ninth grade but had a forged general equivalency degree (GED) for employment purposes.  He endorsed having attended CAD school, which had been paid by VA.  

The Board finds on review of the evidence above that the Veteran's service-connected disabilities do not render him unable to obtain and maintain gainful employment consistent with his education, training and work experience.

The Board acknowledges at the outset that the Veteran has been found to be unemployable by the SSA.  However, the findings of the Social Security Administration are not controlling in the adjudication of VA benefits.  Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992).  The SSA found the Veteran to be unemployable from 1993, but the Veteran himself has contended to VA that he was gainfully employed in the CAD field until 2001.  The remote SSA disability file is accordingly not probative toward the current claim before the Board.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records 
may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").

The file contains two VA medical opinions, dating from May 2009 and November 2011, that agree the Veteran is not medically shown to be unemployable; both examiners stated that the Veteran is physically capable of sedentary employment.  Both VA examiners were demonstrably informed of the facts and each examiner provided a fully-articulated opinion supported by specific rationale.  The Board accordingly finds both examination reports to be probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008)

The Veteran testified before the Board that he had only an eighth-grade education, which is consistent with the findings in the SSA determination.  However, his VA Vocational Rehabilitation records demonstrate that he had training and work experience in CAD, which is a viable sedentary occupation.  The Veteran testified that VA Vocational Rehabilitation tried to steer him into training as a truck driver, but this is flatly contradicted by the Vocational Rehabilitation file, which shows his VA counselor urged him to build upon his CAD-related work experience.  Such contention is not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, and inconsistent statements).  Further, VA Vocational Rehabilitation records demonstrate that the Veteran was considered to be physically capable of gainful employment despite his various physical disabilities.

The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose, 4 Vet. App. 361, 363.  In this case the preponderance of the credible and probative evidence of record shows the Veteran's service-connected disabilities do not render him incapable of gainful employment and entitlement to TDIU is not warranted. 

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

The reduction from 20 percent to 10 percent for patellofemoral syndrome of the right knee from May 6, 2009 was proper.  

The reduction from 20 percent to 10 percent for patellofemoral syndrome of the left knee from May 6, 2009 was proper.  

An evaluation higher than 20 percent for prior to May 6, 2009, and higher than 10 percent thereafter for patellofemoral syndrome of the right knee, is denied.

An evaluation higher than 20 percent for prior to May 6, 2009, and higher than 10 percent thereafter for patellofemoral syndrome of the left knee, is denied.

Entitlement to a TDIU is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


